Case 4:18-cv-00120-ALM-KPJ Document 5 Filed 03/22/19 Page 1 of 2 PageID #: 25



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 UNITED STATES OF AMERICA,

                   Plaintiff,                       No. 4:18-cv-120

 v.

 $171,644.01 IN UNITED STATES
 CURRENCY,

                   Defendant.


                      INTELEMEDIA COMMUNICATIONS’ ANSWER

      1. Intelemedia Communications admits the allegations in Paragraph 1.

      2. Intelemedia Communications admits the allegations in Paragraph 2.

      3. Intelemedia Communications lacks sufficient information to admit or deny the allegations

         in Paragraph 3.

      4. Intelemedia Communications lacks sufficient information to admit or deny the allegations

         in Paragraph 4.

      5. Intelemedia Communications lacks sufficient information to admit or deny the allegations

         in Paragraph 5.

      6. Intelemedia Communications lacks sufficient information to admit or deny the allegations

         in Paragraph 6.

      7. Intelemedia Communications lacks sufficient information to admit or deny the allegations

         in Paragraph 7.

      8. Intelemedia Communications lacks sufficient information to admit or deny the allegations

         in Paragraph 8 as they related to Raju Karamchandani. Intelemedia Communications

 INTELEMEDIA COMMUNICATIONS’ ANSWER                                                       Page 1
 143771685.1
Case 4:18-cv-00120-ALM-KPJ Document 5 Filed 03/22/19 Page 2 of 2 PageID #: 26



         further states that, consistent with the Verified Claim it filed on March 1, 2019, it is a

         claimant to the Defendant Property.

    9. Intelemedia Communications lacks sufficient information to admit or deny the claim for

         relief in Paragraph 9. Intelemedia Communications further requests that this Court order

         that the Defendant Property be released to it consistent with the Verified Claim it filed on

         March 1, 2019.

 March 22, 2019                                     Respectfully submitted,

                                                    PERKINS COIE, LLP


                                                    By: /s/ Hayden M. Schottlaender
                                                        Hayden M. Schottlaender (lead attorney)
                                                        Texas Bar No. 24098391
                                                        HSchottlaender@perkinscoie.com

                                                        PERKINS COIE LLP
                                                        500 N. Akard Street, Suite 3300
                                                        Dallas, TX 75201-3347
                                                        Telephone: 214-965-7700
                                                        Facsimile: 214-965-7799

                                                    ATTORNEYS FOR INTELEMEDIA
                                                    COMMUNICATIONS



 The undersigned hereby certifies that a
 copy of the foregoing has been e-filed
 with this Court via CM/ECF and that a
 copy will be sent via U.S. Mail this
 March 22, 2019 to:

 Kevin McClendon
 Assistant United States Attorney
 101 E. Park Blvd., Suite 500
 Plano, TX 75074

 /s/ Hayden M. Schottlaender


 INTELEMEDIA COMMUNICATIONS’ ANSWER                                                          Page 2
 143771685.1
